Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-16,18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20040062928.
Regarding claims 2, 16, 18 and 20, US20040062928 discloses a sintered supported polycrystalline diamond compact (PCD) having improved abrasion resistance properties is manufactured by A method for making a metal carbide supported polycrystalline diamond (PCD) compact having improved abrasion resistance properties, said method comprises the steps of: a) providing a cell assembly comprising: a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction; and a support body disposed adjacent said body of diamond crystals, said support body comprising a mixture of a carbide of Group WB, VB, or VIB metal and at least a sintering binder-catalyst in an amount of about or less than 12  wt% of the total weight of the support body; and b) subjecting said cell assembly reaction to high pressure high temperature (HP/HT) conditions for a sufficient amount of time and at a sufficiently high temperature and high pressure to sinter said body of diamond crystals into a PCD layer and to bond said PCD layer to said carbide body( abstract, claim 1). The weight ratio of the coarse fraction to the fine fraction of said body of diamond crystals ranges from about 90:10 to 60:40 and the fine fraction of diamond crystals ranges in size from about 1 to 25 micron (claims 1 and 2). 
The HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar( claim 7). The order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]).
The reference discloses that the sintering of polycrystalline diamond (PCD) compacts or supported compacts, the catalyst metal may be provided in a pre-consolidated form disposed adjacent the crystal particles. For example, the metal catalyst may be configured as an annulus into which is received a cylinder of abrasive crystal particles, or as a disc which is disposed above or below the crystalline mass. Alternatively, the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles, or as a cemented metal carbide or carbide molding powder which may be cold pressed into shape and wherein the cementing agent is provided as a catalyst or solvent for diamond recrystallization or growth. Typically, the metal catalyst is selected from cobalt, iron, or nickel, or an alloy or mixture thereof, but other metals such as ruthenium, rhodium, palladium, chromium, manganese, tantalum, copper, and alloys and mixtures thereof also may be employed([0006] and [0017]). The cemented metal carbide substrate or support is conventional in composition and, thus, may be include any of the Group IVB, VB, or VIB metals, which are pressed and sintered in the presence of a binder of cobalt, nickel or iron, or alloys thereof. In one embodiment, the metal carbide is tungsten carbide. In one embodiment of the invention, the binder/catalyst/sintering .aid is Co([0018]).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 3, the body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction (claim 1).
Regarding claims 4-6, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 7-8 and 10-11, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 9, the sintering binder-catalyst in an amount of about or less than 12 wt% of the total weight of the support body (clam 1 and abstract).
Regarding claims 12-13, The reference discloses that the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles. Typically, the metal catalyst is selected from cobalt, iron, or nickel, or an alloy or mixture thereof, but other metals such as ruthenium, rhodium, palladium, chromium, manganese, tantalum, copper, and alloys and mixtures thereof also may be employed([0006] and [0017]). , Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 14, the HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar( claim 7).Since the PCD is made in a cell, thus there is a cell pressure inherently. Therefore the teaching of at least 20Kbar would include a range that make the cell pressure of at least 7.5MPa.
 Regarding claim 15, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the PTO has not established a prima facie case of obviousness against currently amended independent claim 2 because, at a minimum, the PTO has not demonstrated that Raghavan teaches or suggests each and every limitation of claim 2. See Argument I, pages 6-10.
The applicant argues that the PTO needs to demonstrate that Raghavan discloses a relatively high cell pressure to demonstrate that Raghavan discloses an identical or substantially identical process as used to form the polycrystalline diamond compact recited in independent claim 2. The  applicant argues that the PTO needs to demonstrate that Raghavan discloses a catalyst content and wear resistance that correlates to the catalyst content and wear resistance that results the Coercivity and Specific Magnetic Saturation Recitation to demonstrate that Raghavan discloses an identical or substantially identical structure or composition as the polycrystalline diamond compact recited in independent claim 2.
The Examiner respectfully submits that US20040062928 (the prior art) discloses a method for making a metal carbide supported polycrystalline diamond (PCD) compact having improved abrasion resistance properties, said method comprises the steps of: a) providing a cell assembly comprising: a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction; and a support body disposed adjacent said body of diamond crystals, said support body comprising a mixture of a carbide of Group WB, VB, or VIB metal and at least a sintering binder-catalyst in an amount of about or less than 12 vol % of the total weight of the support body; and b) subjecting said cell assembly reaction to high pressure high temperature (HP/HT) conditions for a sufficient amount of time and at a sufficiently high temperature and high pressure to sinter said body of diamond crystals into a PCD layer and to bond said PCD layer to said carbide body(abstract, claim 1). The prior art discloses that the HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar (claim 7). Thus, the reference discloses "overlapping" or “ encompassing’ ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05). Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. A reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter , 144 USPQ 421). The applicant’s argument cannot take place of the evidence.
The Examiner respectfully submits that a sintered supported polycrystalline diamond compact (PCD) having improved abrasion resistance properties is manufactured by subjecting diamond crystals placed in adjacency with a metal carbide support containing a catalyst/sintering aid to high pressure/high temperature (HP/HT) processing(abstract). The prior art discloses that the HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar (claim 7). Thus the prior art discloses at least the encompassing pressure even the pressure is measured differently. Furthermore, the applicant fails to provide any factual evidence to show that contrary. The Examiner respectfully submits that the applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
The applicant argues that Table 1 and 2 of Raghavan discloses the relative wear resistance of the diamond products disclosed herein. Based on paragraph [0037] of the present application, the wear resistance of the diamond products of Raghavan formed at 0.034 GPa are expected to be significantly less than the wear resistance of a PCD table exhibiting the Coercivity and Specific Magnetic Saturation Recitation. Thus, again, the PTO cannot allege that Raghavan discloses an identical or substantially identical product as the polycrystalline diamond compact recited in independent claim 2. 
The Examiner respectfully submits that the prior art discloses that a sintered supported polycrystalline diamond compact (PCD) having improved abrasion resistance properties is manufactured by subjecting diamond crystals placed in adjacency with a metal carbide support containing a catalyst/sintering aid to high pressure/high temperature (HP/HT) processing(abstract). The Examiner respectfully submits that the prior art discloses that the PCD is made in a cell and the HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar claim 7). The pressure at least over 20Kbar includes pressure values that would render the cell pressure of at least 7.5GPa since the PCD is made in a cell. Furthermore the prior art discloses that the order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]). The prior art further discloses the sintering binder-catalyst in an amount of about or less than 12 wt% of the total weight of the support body. Thus, less than 12 wt% includes a sufficiently low metal-solvent catalyst content value. The prior art discloses a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction. The applicant argues the unexpected result of the instant application. The Examiner respectfully submits that the applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range , applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant fails to provide any factual evidence to show the contrary. Applicant’s argument cannot take place of the evidence.

II. INDEPENDENT CLAIM 18

Applicant traverses the rejected independent claim 18 for the same reasons as independent claim 2.
Please refer to above response to claim 2.
 
III. INDEPENDENT CLAIM 20 

Applicant argues that claim 20 is patentable over Raghavan for at least the same reasons as independent claim 2. 
Please refer to above response to claim 2. 

IV. DEPENDENT CLAIMS 3-16 

Applicant traverses the PTO's rejections of claims 12 and 13. The applicant states: Claims 12 and 13 recite the GRatio of the PDC recited therein. For example, claim 12 recites "the polycrystalline diamond table includes an unleached volume exhibiting a Gratio of at least about 4.0x106." Claim 13 includes a more narrow recitation. The PTO has not demonstrated that Raghavan teaches or suggests the GRatio recited in claims 12 and 13. For example, as acknowledged by the PTO during the prosecution of related applications,2 the polycrystalline diamond table discussed in Raghavan was formed from a diamond sintering mix including cobalt in such sintering mix. See Raghavan, ¶ [0017]. However, the Declaration under 37 C.F.R. § 1.1323 submitted with this Response demonstrates that a polycrystalline diamond table formed from "cobalt powder and diamond powder" (Declaration, ¶ 5) exhibits a Gratio that is significantly less than the Gratio recited in claims 9, 10, 21, and 24. Id., ¶ 10. Therefore, the PTO has not demonstrated that Raghavan discloses the GRatio recited in claims 12 and 13. Applicant argues that independent claims 18 and 20 GRatios that are similar to or more narrow than the Gratio recited in claim 12. Thus, independent claims 18 and 20 are patentable over Raghavan for at least this reason in addition to the reasons discussed above.  
The Examiner respectfully submits that the prior art discloses that the order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]). Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
The Examiner respectfully submits that 12/858906 clams recites the pressure, catalyst content and the Gratio in the claims. The instant application claims are broader than the claims of 12/858906.
The Examiner respectfully submits that 13/486578 clams recites the pressure, catalyst content and the Gratio in the claims. The instant application claims are broader than the claims of 13/486578.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731